           Case 3:19-cv-03440-RS Document 79 Filed 02/12/21 Page 1 of 3



 1   JOHN L. BURRIS (State Bar No. 69888)
 2   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
3    7677 Oakport Street, Suite 1120
     Oakland, CA 94621
 4   Telephone: (510) 839-5200
     Facsimile: (510) 9839-3882
5
     john.burris@johnburrislaw.com
 6
     ADANTE D. POINTER (State Bar No. 236229)
 7   POINTER & BUELNA, LLP
     Lawyers For The People
 8   1901 Harrison St., Suite 1140,
     Oakland, CA 94612
 9
     Telephone: (510) 929 - 5400
10   apointer@lawyersftp.com

11   MELISSA C. NOLD (State Bar No. 301378)
     NOLD LAW
12   Russo Building
     521 Georgia Street
13   Vallejo, California 94590
     Telephone: (707)644-4004
14   attorneynold@gmail.com

15   Attorneys for Plaintiff JEANNIE ATIENZA

16
17                                UNITED STATES DISTRICT COURT

18                               NORTHERN DISTRICT OF CALIFORNIA
19    JEANNIE ATIENZA, individually and as          No. C19-03440 RS
20   successor-in-interest to Decedent
     LAUDEMER ARBOLEDA,                             STIPULATION & ORDER TO AMEND
21                                                  CASE SCHEDULING ORDER AS
                                                    MODIFIED BY THE COURT
22
                    Plaintiff,

23    V.
                                                    Crtrm: 3, 17th Floor
24                                                  Judge: Hon. Richard Seeborg, Presiding
      ANDREW HALL, individually and in his
                                                    Date Action Filed: June 17, 2019
25    capacity as a City of Danville Police
                                                    Trial Date: June 14, 2021
      Officer; and DOES 1-50 inclusive,
26
                    Defendants.
27

28
     Stipulation and [Proposed] Order To Amend Case Scheduling Order
     Case No. C19-03440 RS
          Case 3:19-cv-03440-RS Document 79 Filed 02/12/21 Page 2 of 3



 1          Whereas counsel for Plaintiff Jeannie Atienza and Defendant Andrew Hall have met and
 2   conferred regarding the current case scheduling order;

 3          Whereas the parties recently made expert disclosures and are in the process of scheduling and

 4   completing their respective expert's depositions;

 5          Whereas the parties do not anticipate being able to move forward with the current trial date of

 6   June 14, 2021.

 7          Whereas Hall will be filing a motion for leave to amend his Answer to the Fourth Amendec
     Complaint, which motion will be heard on March 18, 2021;
 8
            Therefore the parties, by and through their counsel, stipulate to the following changes to the case
 9
     scheduling order and respectfully request the court adopt the proposed schedule.
10

11
12
         Event                               Current Dates                      Date
13
         Expert Discovery Cutoff             February 5, 2021                   April 1, 2021
14       Dispositive Motion Hearing          April 8, 2021                     June 17, 2021
15       Pre-Trial Conference                June 9, 2021                      November 24, 2021
16       Jury Trial                          June 14, 2021                     December 6, 2021

17

18   Dated: February 11, 2021
19                                                                ADANTE D. POINTER
                                                                  Attorneys for Plaintiff Jeannie
20                                                                Atienza

21
     Dated: February 11, 2021                                     SHARON L. ANDERSON
22                                                                COUNTY COUNSEL
23
                                                                  By:    Isl D. Cameron Baker
24                                                                       D. CAMERON BAKER
                                                                  Attorneys for Defendant
25                                                                Andrew Hall
26
27

28
     Stipulation and [Proposed] Order To Amend Case Scheduling Order
     Case No. C19-03440 RS
          Case 3:19-cv-03440-RS Document 79 Filed 02/12/21 Page 3 of 3



 1                                         ATTORNEY ATTESTATION
             I hereby attest that I have authorization from all of the above-named counsel to E-file this
 2   stipulation and this authority is reflected by the conformed signature ("/s/") within this E-filed
 3   document.

 4   DATE: February 12, 2021                           Isl Adante D. Pointer

 5

 6
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
 7

 8
            February 12_, 2021
     Dated: ____
 9
                                           HON RICHARD SEEBORG
10                                         Chief United States District
                                           Judge
11
12

13

14
15

16
17

18

19
20
21

22

23
24
25

26
27

28
     Stipulation and [Proposed] Order To Amend Case Scheduling Order
     Case No. C19-03440 RS
                                                                                                            3
